Citation Nr: 0814145	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for impotence, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board in October 
2007, when it was remanded for additional development of the 
record.

The Board notes that the veteran requested an opportunity to 
testify at a hearing before the Board in his February 2006 
substantive appeal submission.  However, the veteran withdrew 
this request in a July 2006 contact with the RO which is 
documented in the claims folder.


FINDINGS OF FACT

1.  Impotence was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
impotence otherwise related to such service.

2.  Any current impotence is not shown to be caused or 
aggravated by any service-connected disability, including 
PTSD.


CONCLUSION OF LAW

Impotence was not incurred in or aggravated by the veteran's 
active duty service; neither has impotence been caused or 
aggravated by any service-connected disability, including 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in March 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
impotence.  Moreover, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2005 letter was sent to the 
appellant prior to the May 2005 rating decision giving rise 
to this appeal.  The VCAA notice letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates, and this notice was repeated in a 
January 2008 letter.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
January 2008.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
previously remanded this case in October 2007 to provide the 
veteran with a VA examination to develop the medical evidence 
for this appeal; the examination was scheduled, but the 
veteran expressly declined to report for such an examination 
in multiple communications to VA in January 2008.  Thus, the 
duty to assist has been fulfilled and the Board must proceed 
to issue a decision of the available evidence of record.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  The Board notes that the veteran's 
January 2008 letter expressly indicated that "there's 
nothing new I can add at this time."  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

This case involves the veteran's claim that he currently 
suffers from impotence that is causally related to his 
military service or, alternatively, is causally linked to or 
aggravated by his service-connected PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995) 
(en banc).

The Board notes that a February 2005 VA treatment record 
states that the veteran was prescribed Zoloft for PTSD 
treatment and "stopped taking Zoloft after a few days last 
year due to side effects (weakness, dizziness, sexual s/e)."  
Many of the other VA treatment reports of record reflect that 
the veteran has experienced a myriad of side effects with 
medication prescribed in treatment of his PTSD with major 
depressive disorder, and the veteran's medical treatment has 
been significantly altered on occasion.  In light of these 
indications of record, the Board remanded this case in 
October 2007 for an examination and medical opinion regarding 
whether the veteran suffers from impotence that is clinically 
caused or aggravated by his PTSD pathology or its associated 
treatment.

The veteran declined to report for the requested VA 
examination, which was scheduled for January 2008.  VA 
received multiple communications in January 2008 from the 
veteran expressing his intentions with regard to this appeal.  
One of these letters expressed a desire to "stop the appeal 
on the impotency," but went on to discuss essentially that 
he felt it was very difficult for him to continue talking 
about the issue and that "there's nothing new I can add at 
this time."  In a subsequent communication, the veteran 
explained that he wanted VA to "make a decision without the 
exam."  It was noted that "he sent in a letter a couple of 
weeks ago withdrawing the claim but that is not his wishes 
today."  The sum of the veteran's communications to VA 
reflect that he desires adjudication of his claim to proceed 
without a VA examination, and the Board will proceed with a 
decision on the merits.

The veteran's primary theory of entitlement is that he 
suffers from impotence secondary to his service-connected 
PTSD.  The Board has identified treatment records which refer 
to the veteran's complaints of side effects from a medication 
he stopped using, including the reference to sexual side 
effects in February 2005.  Unfortunately, there is no medical 
evidence or competent opinion in the record which clearly 
indicates that the veteran experiences impotence which is 
caused or aggravated by any medication he may currently be 
using to treat PTSD, nor is there any medical evidence or 
opinion indicating that the veteran suffers from impotence as 
a result of his past treatment or from the PTSD pathology 
itself.  The Board attempted to assist the veteran in 
developing this claim by affording him a VA examination to 
directly address the medical questions in this case with a 
competent expert opinion, but the veteran has expressly 
declined to report for such an examination.

Although the Board understands the veteran's reasons for 
declining the examination, the Board cannot reach a decision 
favorable to the veteran in this appeal without medical 
evidence supporting his claim.  The Board may not draw its 
own medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  The Board cannot find that the veteran suffers 
from impotence due to, or clinically aggravated by, his PTSD 
without relying upon competent medical evidence which 
supports this conclusion.  Consideration has been given to 
the veteran's own testimony to the effect that he suffers 
from impotence which is etiologically linked to his PTSD.  
The Board considers that the veteran, as a lay person, is 
competent to testify regarding his symptomatology of 
impotence, but a lay person is not competent to provide 
medical evidence demonstrating the medical diagnosis or 
etiology of his symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The veteran's claim has been primarily advanced on the theory 
that impotence is secondary to PTSD, but the Board has also 
considered whether the evidence currently of record may 
provide any basis for a grant of service connection on a 
direct basis of incurrence during or due to service.  
However, the veteran's service medical records are entirely 
silent as to any suggestion of in-service manifestations of 
any pertinent symptomatology during service.  There is no 
suggestion of pertinent symptomatology in any evidence of 
record prior to the filing of this claim 38 years after 
separation from active duty service.  This lengthy period 
without contemporaneous evidence of complaint or treatment 
weighs against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).  There is no medical 
evidence of record suggesting that any current impotence is 
otherwise causally related to the veteran's military service.

Thus, there is no competent medical evidence in this case to 
serve as a basis for a favorable decision at this time.  The 
Board sympathizes with the veteran's reluctance to report for 
a VA examination on this issue, but the evidence currently of 
record presents no medical evidence to demonstrate a causal 
link to support any theory of service connection for 
impotence.  In the absence of medical evidence supporting the 
veteran's claim, the preponderance of the evidence is against 
the claim.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

The Board wishes to remind the veteran that he may bring a 
new claim for service connection for impotence at a later 
time, if he so wishes.  If the veteran becomes more 
comfortable with the prospect of a VA examination, attending 
a VA examination to evaluate his contentions may assist him 
in developing evidence which may substantiate his claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


